105 F.3d 1320
97 Cal. Daily Op. Serv. 828
Paul L. SPINK, Plaintiff-Appellant,v.LOCKHEED CORPORATION;  Daniel M. Tellep;  Robert A. Furman;Vincent N. Marafino;  K.H. Anderson;  L. Bernard;  R.W.Berry;  P.N. Braun-Agel;  D.L. Bronco;  R.H. Northcutt;W.E. Skowronski;  A.G. Van Shaick;  W.T. Vincent,Defendants-Appellees.
No. 92-56094.
United States Court of Appeals,Ninth Circuit.
Jan. 29, 1997.

On Remand from the United States Supreme Court.  D.C. No. CV-92-0800-SWV.
Before D.W. NELSON, REINHARDT, and BRUNETTI, Circuit Judges.

Prior report:  116 S.Ct. 1783, 60 F.3d 616

1
Plaintiff-Appellant's petition for rehearing, suggestion for rehearing en banc, and request for recall of mandate, received September 23, 1996, is ordered filed.


2
Plaintiff-Appellant's request for recall of mandate is GRANTED.


3
The defendants-appellees shall file a response to the plaintiff-appellant's petition for rehearing and suggestion for rehearing en banc.  Said response shall not exceed fourteen (14) pages and shall be filed within fourteen (14) days from the date this order is filed.